DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 12/14/2020 with traverse of Group I, claims 1-7 for further examination. Claims 8 & 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The traversal is on the grounds that combined search and examination of the alleged inventions would not be a serious burden. This is not found persuasive because review of unity of invention of the National Stage Application of a PCT does not require a showing of a substantial burden. See 37 C.F.R. 1.475. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement for the National Stage Application of a
PCT, the election has been treated as an election without traverse. For restriction procedure, see MPEP 1893.03
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/18/2019 is being considered by the examiner.

Claim Objections
5.	Claims 2-7 are objected to because of the following informalities: line 1 recites “A coating system” which should recite “The coating system” since claims 2-7 are not new independent claims but depend from independent claim 1.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 7, lines 1-2 & 4 recite “each sensor”, wherein claim 6 from which claim 7 depends recites “at least one sensor”, thus only requiring a single sensor. Therefore, it unclear whether each sensor is referencing the at least one sensor recited in claim 6 or additional sensors. For examination purposes, examiner is interpreting “each sensor” as “each of the at least one sensor”. To correct this problem, amend lines 1-2 & 4 to recite “each of the at least one sensor”.
As regards to claim 7, line 2 recites “a controller and for the controller to control”, which is unclear as recited what the limitation is. For examination purposes, examiner is interpreting “a controller and for the controller to control” as “a controller configured to 
Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-2 & 4-7 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Rajala et al. (US 2013/0164452 A1) hereinafter Rajala.
	As regards to claim 1, Rajala discloses a coating apparatus (abs; fig 1-6B; clm 30), comprising an atomizing sprayer 2 capable of spraying a coating liquid onto a substrate surface 15 and mounted spaced apart from a conveyor assembly roller bed 38 on which a substrate surface 15 is operatively located, wherein a thermal reactor flame (see [0008]; [0029]; [0037]; electromagnetic radiation refers to the waves of the electromagnetic field, propagating through space, carrying electromagnetic radiant energy, which includes visible light, wherein the visible light spectrum is the segment of the electromagnetic spectrum that the human eye can view, wherein a flame produces 
As regards to claim 2, Rajala discloses a coating apparatus (abs; fig 1-6B; clm 30), in which the atomizing sprayer 2 is an ultrasonic atomizing sprayer 2 ([0023]; fig 1-4). 
As regards to claim 4, Rajala discloses a coating apparatus (abs; fig 1-6B; clm 30), wherein the beam of visible light is localized to the area of the spray droplets 3 ([0008]; [0029]; [0037]; fig 1-4; clm 39). 
As regards to claim 5, Rajala discloses a coating apparatus (abs; fig 1-6B; clm 30), wherein the beam of visible light is shaped or sized to approximate (implicit of heat being directed to the spray droplets) a spray droplets path defined by the spray droplets 3 ([0008]; [0029]; [0037]; fig 1-4; clm 39). 
As regards to claim 6, Rajala discloses a coating apparatus (abs; fig 1-6B; clm 30), which includes a sensor 10 and an electrometer 11 for measuring the electrical charge of the spray droplets 3 to be coated on the substrate surface 15 ([0035]; fig 1-4; clm 39). 
As regards to claim 7, Rajala discloses a coating apparatus (abs; fig 1-6B; clm 30), wherein the sensor 10 and the electrometer 11 are connected to a controller configured to control (implicit of the distribution or flux of charged droplets in the deposition chamber being altered or controlled by adjusting the electric field strength of 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rajala as applied to claim 1 above.
As regards to claim 3, Rajala discloses a coating apparatus (abs; fig 1-6B; clm 30), wherein the thermal reactor flame (see [0008]; [0029]; [0037]; electromagnetic radiation refers to the waves of the electromagnetic field, propagating through space, carrying electromagnetic radiant energy, which includes visible light, wherein the visible light spectrum is the segment of the electromagnetic spectrum that the human eye can view, wherein a flame produces visible light that the human eye can view) is a source of visible light ([0008]; [0029]; [0037]; fig 1-6B), however Rajala does not disclose infrared, ultraviolet and microwave radiation, but teaches the flame which produces visible light. Infrared, ultraviolet and microwave radiation and visible light are considered functionally forms of electromagnetic radiant energy. Therefore, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to substitute a .
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JETHRO M. PENCE/Primary Examiner, Art Unit 1717